             Case 18-31274 Document 2678 Filed in TXSB on 02/05/19 Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                        §
    In re:                                                              § Chapter 11
                                                                        §
    IHEARTMEDIA, INC., et al.,1                                         § Case No. 18-31274 (MI)
                                                                        §
                               Debtors.                                 § (Jointly Administered)
                                                                        §

                NOTICE OF SETTING OF THE DISTRIBUTION RECORD DATE

       PLEASE TAKE NOTICE THAT on January 22, 2019, the Bankruptcy Court entered an
order [Docket No. 2525] confirming the Modified Fifth Amended Joint Chapter 11 Plan of
Reorganization of iHeartMedia, Inc. and its Debtor Affiliates Pursuant to Chapter 11 of the
Bankruptcy Code [Docket No. 2521] (the “Plan”).2

        PLEASE TAKE FURTHER NOTICE THAT the Distribution Record Date is defined
in the Plan as “other than with respect to Securities of the Debtors deposited with DTC, the record
date for purposes of determining which Holders of Allowed Claims against or Allowed Interests
in the Debtors are eligible to receive distributions under the Plan, which date shall be the
Confirmation Date, or such other date as is agreed to by the Debtors and the Required Consenting
Senior Creditors or designated in a Final Order of the Bankruptcy Court.” Plan at Art. I.A.111
(emphasis added).

       PLEASE TAKE FURTHER NOTICE THAT the Debtors and the Required Consenting
Senior Creditors have agreed to set the Distribution Record Date as February 22, 2019.

        PLEASE TAKE FURTHER NOTICE THAT copies of all documents filed in these
chapter 11 cases are available free of charge by visiting https://cases.primeclerk.com/iheartmedia
or by calling (877) 756-7779 (toll-free within the U.S. or Canada) or (347) 505-7142 (outside the
U.S. or Canada). You may also obtain copies of any pleadings by visiting the Court’s website at
https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set forth therein.




1
      Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
      complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims,
      noticing, and solicitation agent at https://cases.primeclerk.com/iheartmedia. The location of Debtor iHeartMedia,
      Inc.’s principal place of business and the Debtors’ service address is: 20880 Stone Oak Parkway, San Antonio,
      Texas 78258.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Plan.


22341905v.1 152106/00001
          Case 18-31274 Document 2678 Filed in TXSB on 02/05/19 Page 2 of 3



Houston, Texas
February 5, 2019

/s/ Patricia B. Tomasco
Patricia B. Tomasco (TX Bar No. 01797600)    James H.M. Sprayregen, P.C.
Elizabeth C. Freeman (TX Bar No. 24009222)   Anup Sathy, P.C. (admitted pro hac vice)
Matthew D. Cavenaugh (TX Bar No. 24062656)   Brian D. Wolfe (admitted pro hac vice)
JACKSON WALKER L.L.P.                        William A. Guerrieri (admitted pro hac vice)
1401 McKinney Street, Suite 1900             Benjamin M. Rhode (admitted pro hac vice)
Houston, Texas 77010                         KIRKLAND & ELLIS LLP
Telephone:       (713) 752-4200              KIRKLAND & ELLIS INTERNATIONAL LLP
Facsimile:       (713) 752-4221              300 North LaSalle Street
Email:           ptomasco@jw.com             Chicago, Illinois 60654
                efreeman@jw.com              Telephone:       (312) 862-2000
                mcavenaugh@jw.com            Facsimile:       (312) 862-2200
                                             Email:           james.sprayregen@kirkland.com
                                                              anup.sathy@kirkland.com
Co-Counsel to the Debtors                                     brian.wolfe@kirkland.com
and Debtors in Possession                                     will.guerrieri@kirkland.com
                                                              benjamin.rhode@kirkland.com

                                             -and-

                                             Christopher Marcus, P.C. (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone:     (212) 446-4800
                                             Facsimile:     (212) 446-4900
                                             Email:         christopher.marcus@kirkland.com

                                             Co-Counsel to the Debtors
                                             and Debtors in Possession




  22341905v.1 152106/00001
        Case 18-31274 Document 2678 Filed in TXSB on 02/05/19 Page 3 of 3



                                     Certificate of Service

        I certify that on February 5, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Patricia B. Tomasco
                                                      Patricia B. Tomasco




22341905v.1 152106/00001
